Citation Nr: 1038793	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a September 2008 decision, the Board denied the appeal as to a 
rating higher than 70 percent for PTSD.  He appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Court).  In an April 2010 decision, the Veterans 
Court vacated the September 2008 decision and remanded the matter 
to the Board for readjudication consistent with the Veterans 
Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran most recently underwent VA examination with regard to 
the extent of disability due to PTSD in September 2006.  Since 
then he has asserted that his disability has worsened.  Added to 
the record since that examination is medical and industrial 
evidence going to the severity of his disability.  

VA's duty to assist includes providing a medical examination when 
such an examination is necessary to decide a claim.  38 U.S.C.A. 
§ 5103A(d).  Where a veteran claims that his disability has 
worsened and the evidence of record is too old to adequately 
evaluate the current severity of the disability, VA must provide 
a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  

The Veteran's contentions along with the evidence added to the 
record since the last examination are sufficient to trigger VA's 
duty to afford him a current examination.  Hence, the Board must 
remand this matter to the RO so that VA can fulfill its duty to 
assist.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to determine the current level of disability 
resulting from his PTSD.  The claims file 
must be made available to and reviewed by the 
examiner and the examiner must annotate the 
report as to whether the claims file was 
reviewed.

The examiner is asked to identify all 
symptoms of the Veteran's PTSD as well as the 
extent that PTSD results in social and 
occupational impairment.

2.  After ensuring that the examination 
report reflects an adequate examination for 
VA rating purposes, readjudicate the issue on 
appeal with consideration of all evidence of 
record, including that added to the claims 
file since the July 2007 supplemental 
statement of the case.  

If the benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


